STOKER, Judge.
Defendant, Brian Broussard, pleaded guilty to a charge of armed robbery and *871was sentenced to fifteen years in the custody of the Department of Corrections without benefit of probation, parole, or suspension of sentence.
Although he argues on appeal that his sentence is excessive, no assignment of errors was filed in the trial court nor does the record reflect that any objection was raised regarding excessiveness of sentence. Therefore, the issue has not been preserved for review. State v. Zeno, 322 So.2d 136 (La.1975); State v. Cox, 369 So.2d 118 (La.1979). Accordingly, this ease is reviewable only for errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.
We note that defendant entered into a plea agreement in which the trial judge agreed to give a sentence of not more than fifteen years at hard labor without benefit of probation, parole, or suspension of sentence. The trial judge chose to impose the maximum sentence agreed to. A sentence agreed to as a consequence of a plea bargain cannot be appealed as excessive. State v. Bell, 412 So.2d 1335 (La.1982).
Finding no errors on the face of the record, we affirm the defendant’s conviction and sentence.
AFFIRMED.